Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.906CERT Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Nicholas-Applegate Convertible & Income Fund (the Registrant), do hereby certify, to such officers knowledge, that (1) The Semi-Annual Report on the Form N-CSR for the six months ended August 3l, 2008 (the Form N- CSR) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: November 4, 2008 By /s/ Brian S. Shlissel Brian S. Shlissel President and Chief Executive Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the version of this written statement required by Section 906, has been provided to Nicholas-Applegate Convertible Income Fund and will be retained by Nicholas-Applegate Convertible Income Fund and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished solely pursuant to 18 U.S.C. ss 1350 and is not being filed as part of the Report or as a separate disclosure document. Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Nicholas-Applegate Convertible Income Fund (the Registrant), do hereby certify, to such officers knowledge, that (3) The Semi-Annual Report on the Form N-CSR for the six months ended August 31, 2008 (the Form N- CSR) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (4) The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: November 4, 2008 By /s/ Lawrence G. Altadonna Lawrence G. Altadonna Treasurer, Principal Financial and Accounting Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the version of this written statement required by Section 906, has been provided to Nicholas-Applegate Convertible Income Fund and will be retained by Nicholas-Applegate Convertible Income Fund and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished solely pursuant to 18 U.S.C. ss 1350 and is not being filed as part of the Report or as a separate disclosure document.
